Appeal from an order of the Family Court, Onondaga County (Robert J. Rossi, J.), entered April 1, 2004 in a proceeding pursuant to Family Court Act article 6. The order continued the joint custody provision of a prior order, awarded primary physical residence of the parties’ children to petitioner and adjudged that respondent willfully violated a prior order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Family Court. Present — Pigott, Jr., PJ., Green, Hurlbutt, Kehoe and Pine, JJ.